Title: Draft of a Message to Congress, [ca. 8 December] 1812
From: Madison, James
To: Congress


[ca. 8 December 1812]
Considering that the U. S have a just claim on Spain for indemnities to a large amt. the justice of which has been admitted & for the satisfaction of which the Spanish possessions on the S Borders of the U. S. were brought into negociation; that these possessions, under the existing Circumstances of the Spanish Monarchy are every day liable to be occupied by the Enemy of the U. S. whence that security for the payment of the debt due to them must be endangered & may be eventually lost; that in the mean time they are rendered by the peculiarity of their geographical relations auxiliaries to the British schemes for a clandestine & corrupting intercourse with the inhabitants of the U. S. whilst an extensive territory appertaining as a part of Louisiana, continues to be witheld from the U. S. and finally, it being ascertained that the Spanish authorities in those possessions not only violate their neutral obligations by unlawful privileges in their ports to G. B. but have armed & excited different Tribes of Savages to a merciless war agst. the U. S. thus making themselves parties thereto introducing at the same time into their garrisons troops of a character & colour well calculated to [illegible] revolt among tha⟨t⟩ [illegible] of the Cont[i]guous [illegible] of the U. S I recommend to the consideration of Congress the justice & expediency of authorizing an immediate occupancy of the Spanish Territory Eastward of the river Perdido not as act [sic] of hostility but subject to future amicable negociations for adjusting all differences between Spain & the U. S.
 